IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


B.L.F.,                                        : No. 333 EAL 2019
                                               :
                     Petitioner                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
D.J.F.,                                        :
                                               :
                     Respondent                :


                                         ORDER



PER CURIAM

      AND NOW, this 12th day of August, 2019, the Petition for Allowance of Appeal is

DENIED.

      Justice Dougherty did not participate in the consideration or decision of this matter.